UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   3/9/2020

 UNITED STATES OF AMERICA                                            ORDER

                  -against-                                      19 Cr. 503 (ER)

 BOBBY WESTON,

                               Defendant.




Ramos, D.J.:

       The C.J.A. attorney assigned to this case, Marlon Geoffrey Kirton, is hereby ordered

substituted and the representation of the defendant in the above captioned matter is assigned to

Leonardo M. Aldridge.



SO ORDERED.



Dated: New York, New York
       March 9, 2020


                                                                    Edgardo Ramos, U.S.D.J.
